** DEPARTMENT OF TRANSPORTATION — BIDDING ACT ** (1) 69 O.S. 1101 [69-1101] — REQUIRES THAT CONTRACTS LET AND AWARDED TO THE DEPARTMENT OF TRANSPORTATION FOR CONSTRUCTION WORK ON STATE HIGHWAY SYSTEMS ARE SUBJECT TO THE STATE COMPETITIVE BIDDING ACT.  (2) THE DEPARTMENT OF TRANSPORTATION HAS THE STATUTORY AUTHORITY PURSUANT TO THE OKLAHOMA HIGHWAY CODE, 69 O.S. 101 [69-101] ET SEQ., TO ADOPT STANDARD SPECIFICATIONS FOR HIGHWAY CONSTRUCTION WORK. ANY STANDARD SPECIFICATIONS ADOPTED, INCLUDING PERFORMANCE CRITERIA AND TESTING PROCEDURES PERTAINING TO THE LABOR, MATERIALS OR EQUIPMENT FOR THE TREATMENT OF CONCRETE SURFACES WITH A PENETRATING WATER REPELLANT, MUST NO THE CONTRARY BUT IN HARMONY WITH THE REQUIREMENT FOUND FOR CONSTRUCTION WORK UPON THE STATE HIGHWAY SYSTEMS ARE SUBJECT TO THE PUBLIC COMPETITIVE BIDDING ACT. HOWEVER, WHETHER SUCH SPECIFICATIONS ARE CONTRARY TO AND NOT IN HARMONY WITH THE PUBLIC COMPETITIVE BIDDING ACT IS A QUESTION OF FACT WHICH CANNOT BE ANSWERED IN THIS OPINION. CITE: 61 O.S. 101 [61-101], 69 O.S. 1101 [69-1101], 69 O.S. 304 [69-304] (MARC EDWARDS)